Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments and filed RCE
Remarks/Amendments and filed RCE have been received and entered. The  request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered. Prosecution on the record has been reopened. 
IDS filed on 03/16/2021 has been entered and considered.
Amended independent claims of 23, 29, and 30 of 02/09/2021 have entered. 
New claims 31-34 have been added. 
Claims 23, 26, and 28-34 currently pending.
Approved Terminal disclaimed received 03/16/2021 has been entered as well, thereby Outstanding Double patenting rejection is withdrawn. 
Please refer to the action below.


Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Amendments/Remarks
The arguments pertaining to prior arts of Park in view of Yamada of page 6 regarding the rejected claims of the final rejection, of the response filed on 03/16/2021 have been considered, and are found to be persuasive. However, at least independent claims 23, 29 and 30 are currently subject to a USC 112 (B) rejection. Arguments regarding new claims 31-34 are moot, in light of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 29, and 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 23, 29 , and 30:
	The claims require “in a case that there is a user that is logged into the printer, the user of the mobile terminal that is located within the predetermined distance from the printer, within which the user of the mobile terminal is logged into the printer by the login unit in the case that there is no user lopped into the 

      In relying on the claim languages of the above independent claims, it appears the claimed language contradicts the case where the user of the mobile terminal that is located within the predetermined distance from the printer with the user of the mobile terminal is logged into the printer by the login unit in the case that there is no user logged into the printer, and is not logged into the printer by the login unit and information indicating that the user of the mobile terminal cannot log into the printer because there is a user that is logged into the printer is displayed, the case where there is no user logged into the printer, the mobile terminal is logged and then not logged are indefinite and unclear as to what applicant intends to claim. Furthermore, the current claimed language as currently understood, implies of a force or automatic login process when within said predetermined distance from the printer, except if a user is currently logged in, however, the specification only teaches of an automatic and forcibly logged out process, and said implied automatic or forcible login when within the predetermined distance is not cited. Applicant needs to positively recite the necessary elements, and to make the claimed limitations clearer on the record, to more effectively claim the subject 

       Dependent claims 26, and 28 also rejected as it fails to solve the above problems.

      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-34 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US 2017/0134609, previously cited), in view of Kutoh et al. (US 2013/0063759, A1). 

     Regarding claim 31, Park teaches a mobile terminal that communicates with a printer using communication of Bluetooth Low Energy (BLE), (the mobile device of at least para. 0166 comprises at least a processor and a controller to execute a Bluetooth transmission method that communicates with a printer using communication of Bluetooth Low Energy (BLE) in at least Figs. 5A-5E),
the mobile terminal comprising: 
at least one processor and at least one memory coupled to the at least one processor (Fig. 4, at least storage 430 and controller 440 comprising said at least one processor and at least one memory) and having stored thereon instructions that, when executed by the at least one processor, cooperate to act as: 
a login unit that transmits a login request to the printer using the communication in a case that the mobile terminal located within a predetermined distance from the printer (para. 0166 and Figs. 5A-5E, 13-14, and 17 further teaches the user approaching and located within a predetermined distance from the printer and transmitting via said a login unit said login request to the printer using the communication in a case that the mobile terminal located within the predetermined distance from the printer); and 

wherein the predetermined distance is a distance at which a user of the mobile terminal is able to log into the printer by the login unit (the approached user of at least para. 0166 and that of Figs. 5A-5E, 13-14, and 17 further illustrates the predetermined distance is a distance at which a user of the mobile terminal is obviously able to log into the printer by the login unit).
     However, Park is silent regarding specifically wherein said predetermined distance is a distance at which a user of the mobile terminal is able to log into the printer by the login unit in a case that there is no user logged into the printer; and 
wherein, in a case it is determined that there is no user logged in the printer based on the status information obtained by the obtaining unit, the login unit transmits the login request to the printer, and in a case it is determined that there is a user logged in the printer based on the status information obtained by the obtaining unit, the login unit does not transmit the login request to the printer and information indicating a login error is displayed.
     Kutoh teaches in at least Figs. 5, and 10 the receiving and sending of a login request from a user terminal, receiving printer status information of at least one user currently using and logged in to the printer, the printer further configured to 

     Regarding claim 32 (according to claim 31), wherein the mobile terminal receives a signal of a Bluetooth Low Energy (BLE) standard from the printer (Figs. 5A-5E, and 13-14, received radio field intensities signals), wherein the login unit 

     Regarding claim 33, Park teaches a method of controlling a mobile terminal that communicates with a printer using communication of Bluetooth Low Energy (BLE), (the mobile device of at least para. 0166 and Fig. 4 comprises at least the method comprising a processor and a controller to execute a Bluetooth transmission method that communicates with a printer using communication of Bluetooth Low Energy (BLE) in at least Figs. 5A-5E),
the method comprising: 
transmitting a login request to the printer using the communication in a case that the mobile terminal located within a predetermined distance from the printer (para. 0166 and Figs. 5A-5E, 13-14, and 17 further teaches the user approaching and located within a predetermined distance from the printer and transmitting via said a login unit said login request to the printer using the communication in a case that the mobile terminal located within the predetermined distance from the printer); and wherein the predetermined distance is a distance at which a user of the mobile terminal is able to log into the printer (the approached user of at least para. 0166 and that of Figs. 5A-5E, 13-14, and 17 further illustrates the predetermined 
     However, Park is silent regarding specifically wherein said predetermined distance is a distance at which a user of the mobile terminal is able to log into the printer by the login unit in a case that there is no user logged into the printer; and wherein, in a case it is determined that there is no user logged in the printer based on the obtained status information, the login request is transmitted to the printer, and in a case it is determined that there is a user logged in the printer based on the obtained status information, the login request is not transmitted to the printer and information indicating a login error is displayed.
     Kutoh teaches in at least Figs. 5, and 10 the receiving and sending of a login request from a user terminal, receiving printer status information of at least one user currently using and logged in to the printer, the printer further configured to allow the logging of the terminal into the printer by the login unit in the case that there is no user logged into the printer, in a case that there is a user that is logged into the printer, the user of the mobile terminal is not logged in and information indicating that the user of the mobile terminal cannot log into the printer because there is a user that is logged into the printer is displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Kutoh to include 

     Regarding claim 34, Park teaches in at least para. 0602-0603 a non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling a mobile terminal that communicates (the mobile device of at least para. 0166 and Fig. 4 comprises at least the method comprising a processor and a controller to execute a Bluetooth transmission method that communicates with a printer using communication of Bluetooth Low Energy (BLE) in at least Figs. 5A-5E), with a printer using communication of Bluetooth Low Energy (BLE),
the method comprising: 
transmitting a login request to the printer using the communication in a case that the mobile terminal located within a predetermined distance from the printer (para. 0166 and Figs. 5A-5E, 13-14, and 17 further teaches the user approaching and 
     However, Park is silent regarding specifically wherein said predetermined distance is a distance at which a user of the mobile terminal is able to log into the printer by the login unit in a case that there is no user logged into the printer; and wherein, in a case it is determined that there is no user logged in the printer based on the obtained status information, the login request is transmitted to the printer, and in a case it is determined that there is a user logged in the printer based on the obtained status information, the login request is not transmitted to the printer and information indicating a login error is displayed.
     Kutoh teaches in at least Figs. 5, and 10 the receiving and sending of a login request from a user terminal, receiving printer status information of at least one user currently using and logged in to the printer, the printer further configured to allow the logging of the terminal into the printer by the login unit in the case that 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/23/2021